Citation Nr: 1711906	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-31 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

	


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1956 to July 1956. The Veteran died on June [redacted], 2013. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service connected bilateral hearing loss rated at 60 percent at the time of the Veteran's death caused difficulties with balance.

2.  The Veteran's service connected bilateral hearing loss with associated balance difficulty contributed substantially and materially to the cause of his death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the appellant's claim of entitlement to service connection for cause of death, any deficiency as to VA's duties to notify and assist with regard to that claim, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection for Cause of Death - Legal Framework

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

At the time of his death, the Veteran was service connected for bilateral hearing loss rated as 60 percent disabling and dysthymic disorder rated 70 percent disabling.

The Veteran died from drowning after falling into a pool. The appellant contends that the Veteran's service-connected bilateral hearing loss caused a balance disorder which contributed to his death by causing him to fall into the pool.  The Board finds that the evidence supports the Veteran's contentions and service connection for cause of death is warranted.

The Veteran's death certificate lists the Veteran's death to be from complications due to near drowning.  The appellant contends that the Veteran's bilateral hearing loss had worsened to the point that the Veteran was having difficulty with his balance and she had personally witness the Veteran falling on several occasion.  Upon review of the evidence, the Board notes that the Veteran's bilateral hearing loss was increased from 40 to 60 percent disabling around four months before his death.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay testimony describing symptoms at the time may support a later diagnosis by a medical professional.)  

In terms of etiology, the appellant has provided two July 2013 medical opinions, one from Dr. S.B., and one from Dr. V.B. which the Board has found probative.  The opinion from Dr. S.B. provided that the Veteran's imbalance issues were symptoms of his bilateral hearing loss and, more importantly to the issue at hand, that the Veteran's imbalance contributed to his cause of death as it was a result of this loss of balance that he fell into a swimming pool.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2016). While the record also contains a VA examiner's opinion that there was no connection between the Veteran's service connected disabilities and his death, the Board finds that Dr. S.B.'s opinion is the most probative evidence of record as she explained the basis for her findings, and supported her conclusions with evidence from the record and treatises.

Given the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


